         Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


    DOUGLAS COMPANY, LLC,

                Plaintiff,

         v.                                                  Case No. 1:20-cv-10875-DJC

    MMA KINGS CROSSING, LLC; MMA
    SHELL POINTE, LLC; MMA DOUGLAS
    MONTAGUE, LLC; and BFIM SPECIAL
    LIMITED PARTNER, INC.,

                Defendants.


                ANSWER TO COUNTERCLAIM OF DEFENDANTS
              MMA KINGS CROSSING, LLC; MMA SHELL POINT, LLC;
                     MMA DOUGLAS MONTAGUE, LLC;
                 AND BFIM SPECIAL LIMITED PARTNER, INC.


        Plaintiff Douglas Company, LLC (“Douglas” or “Plaintiff”)1 as and for its Answer to

Defendants MMA Kings Crossing, LLC , MMA Shell Point, LLC’s, and BFIM Special Limited

Partner, Inc.’s, (collectively, “Defendants”) Counterclaim (the “Counterclaim”), states and alleges

as follows:

                               ANSWER TO COUNTERCLAIM

        Douglas denies each and every allegation, matter and thing alleged in the Counterclaim,

including the section headings contained herein, unless hereinafter specifically admitted or

otherwise qualified.    Specifically, the allegations included in the unnumbered introductory




1
 All defined terms included herein shall have the same meaning as set forth in Plaintiffs’
Complaint, unless expressly provided otherwise.


                                                1
        Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 2 of 13




paragraphs from pages 16 through 18 of the Counterclaim contain a summary of the alleged dispute

and the relief sought by Defendants to which no response is required.

                                           PARTIES

       1.      Douglas admits the allegations in Paragraph 1 of the Counterclaim.

       2.      Douglas admits the allegations in Paragraph 2 of the Counterclaim.

       3.      Douglas admits the allegations in Paragraph 3 of the Counterclaim.

       4.      Paragraph 4 of the Counterclaim does not contain any factual allegations to which

a response is required.

       5.      Douglas admits the allegations in the first two sentences of Paragraph 5 of the

Counterclaim. The third sentence does not contain any factual allegations to which a response is

required.

       6.      Douglas admits the allegations in Paragraph 6 of the Counterclaim.

                                    FACTUAL ALLEGATIONS

       7.      Douglas admits the allegations in Paragraph 7 of the Counterclaim, but denies any

implication by use of the phrase “initial capital contribution” that MMA Kings Crossing made

subsequent capital contributions.

       8.      Douglas admits the allegations in Paragraph 8 of the Counterclaim, but denies any

implication by use of the phrase “initial capital contribution” that MMA Shell Pointe made

subsequent capital contributions.

       9.      Douglas admits the allegations in Paragraph 9 of the Counterclaim, but denies any

implication by use of the phrase “initial capital contribution” that MMA Montague made

subsequent capital contributions.




                                               2
           Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 3 of 13




          10.   Douglas admits the allegations in Paragraph 10 of the Counterclaim and further

answers that the Projects are subject to an additional 15-years of compliance with the affordability

restrictions pursuant to the extended use period.

          11.   Douglas admits the allegations in Paragraph 11 of the Counterclaim.

          12.   The content of the Douglas’s Complaint and Defendants’ Counterclaim speaks for

itself.   To the extent Paragraph 12 of the Counterclaim is inconsistent with, or otherwise

mischaracterizes, the Complaint and Counterclaim, Douglas denies the same.

          13.   The content of Section 6.4J of the LPAs speaks for itself. To the extent Paragraph

13 of the Counterclaim is inconsistent with, or otherwise mischaracterizes, Section 6.4J of the

LPAs, Douglas denies the same.

          14.   The content of Article IIIA(i) of the LPAs speaks for itself. To the extent Paragraph

14 of the Counterclaim is inconsistent with, or otherwise mischaracterizes, Article IIIA(i) of the

LPAs, Douglas denies the same.

          15.   The content of Article IIIB of the LPAs speaks for itself. To the extent Paragraph

15 of the Counterclaim is inconsistent with, or otherwise mischaracterizes, Article IIIB of the

LPAs, Douglas denies the same.

          16.   The content of Section 10.2 of the LPAs speaks for itself. To the extent Paragraph

16 of the Counterclaim is inconsistent with, or otherwise mischaracterizes, Section 10.2 of the

LPAs, Douglas denies the same.

          17.   Douglas denies the allegations in Paragraph 17 of the Counterclaim.

          18.   The content of Section 6.13 of the LPAs speaks for itself. To the extent Paragraph

18 of the Counterclaim is inconsistent with, or otherwise mischaracterizes, Section 6.13 of the

LPAs, Douglas denies the same.




                                                    3
        Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 4 of 13




       19.    The content of Section 6.13B of the LPAs speaks for itself. To the extent Paragraph

19 of the Counterclaim is inconsistent with, or otherwise mischaracterizes, Section 6.13B of the

LPAs, Douglas denies the same.

       20.    The content of Section 6.13C of the LPAs speaks for itself. To the extent Paragraph

20 of the Counterclaim is inconsistent with, or otherwise mischaracterizes, Section 6.13C of the

LPAs, Douglas denies the same.

       21.    The content of Sections 6.13C and 6.13D of the LPAs speaks for itself. To the

extent Paragraph 21 of the Counterclaim is inconsistent with, or otherwise mischaracterizes,

Sections 6.13C and 6.13D of the LPAs, Douglas denies the same.

       22.    The content of Section 6.13D of the LPAs speaks for itself. To the extent Paragraph

22 of the Counterclaim is inconsistent with, or otherwise mischaracterizes, Section 6.13D of the

LPAs, Douglas denies the same.

       23.    The content of Section 6.13E(iv) of the LPAs speaks for itself. To the extent

Paragraph 23 of the Counterclaim is inconsistent with, or otherwise mischaracterizes, Section

6.13E(iv) of the LPAs, Douglas denies the same.

       24.    The content of Article I of the LPAs speaks for itself. To the extent Paragraph 24

of the Counterclaim is inconsistent with, or otherwise mischaracterizes, Article I of the LPAs,

Douglas denies the same.

       25.    Douglas denies the allegations in Paragraph 25 of the Counterclaim.

       26.    The content of Section 6.13C(ii) of the LPAs speaks for itself. To the extent

Paragraph 26 of the Counterclaim is inconsistent with, or otherwise mischaracterizes, Section

6.13C(ii) of the LPAs, Douglas denies the same.




                                               4
          Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 5 of 13




         27.   Paragraph 27 of the Counterclaim references communications that were not

attached to the Counterclaim. At this time, Douglas lacks sufficient information and can neither

admit nor deny the allegation in full, but responds that at some time 2019, Douglas did propose

two appraisers to the Limited Partners.

         28.   Paragraph 28 of the Counterclaim references communications that were not

attached to the Counterclaim. At this time, Douglas lacks sufficient information and can neither

admit nor deny the allegation in full, but responds that at some time 2019, the Limited Partners did

select Cushman & Wakefield as the appraiser.

         29.   Paragraph 29 of the Counterclaim references communications that were not

attached to the Counterclaim. At this time, Douglas lacks sufficient information and can neither

admit nor deny the allegation.

         30.   Douglas admits the allegations in Paragraph 30 of the Counterclaim. Douglas

further avers that the content of the Buyout Notices speaks for itself. To the extent Paragraph 30

of the Counterclaim is inconsistent with, or otherwise mischaracterizes, the Buyout Notices,

Douglas denies the same.

         31.   Douglas admits the allegations in the first sentence and the first part of the second

sentence of Paragraph 31 of the Counterclaim, but denies everything after “materially less

than . . .”

         32.   Douglas admits the allegations in the first sentence and the first part of the second

sentence of Paragraph 32 of the Counterclaim, but denies everything after “materially less

than . . .”




                                                 5
          Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 6 of 13




         33.   Douglas admits the allegations in the first sentence and the first part of the second

sentence of Paragraph 33 of the Counterclaim, but denies everything after “materially less

than . . .”

         34.   Paragraph 34 of the Counterclaim states a legal conclusion to which no response is

required. To the extent a response is required, Douglas denies the allegations in Paragraph 34 of

the Counterclaim.

         35.   Paragraph 35 of the Counterclaim states a legal conclusion to which no response is

required. To the extent a response is required, Douglas denies the allegations in Paragraph 35 of

the Counterclaim.

         36.   The content of Forced Sale Notices and Section 6.4J of the LPAs speaks for itself.

To the extent Paragraph 36 of the Counterclaim is inconsistent with, or otherwise mischaracterizes,

the Forced Sale Notices or Section 6.4J of the LPAs, Douglas denies the same.

         37.   Douglas admits that, on January 9, 2020, the Limited Partners responded to

Douglas’s Buyout Notices. Douglas denies Defendants’ allegations in Paragraph 37 that the

Buyout Notices were “ineffective” or “contained material errors.” Douglas further avers that the

content of the Buyout Notices and January 9, 2020 Letters speaks for itself. To the extent

Paragraph 37 of the Counterclaim is inconsistent with, or otherwise mischaracterizes, the Buyout

Notices and January 9, 2020 Letters, Douglas denies the same.

         38.   Paragraph 38 of the Counterclaim states a legal conclusions to which no response

is required. To the extent a response is required, Douglas denies the allegations in Paragraph 38

of the Counterclaim. Douglas further avers that the content of the LPAs, the Buyout Notices, and

January 9, 2020 Letters speaks for itself. To the extent Paragraph 38 of the Counterclaim is




                                                 6
          Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 7 of 13




inconsistent with, or otherwise mischaracterizes, the LPAs, the Buyout Notices, and January 9,

2020 Letters, Douglas denies the same.

         39.    The content of the January 9, 2020 Letters speaks for itself. To the extent

Paragraph 39 of the Counterclaim is inconsistent with, or otherwise mischaracterizes, the January

9, 2020 Letters, Douglas denies the same.

         40.   Douglas admits that, on January 29, 2020, it sent the Amended Buyout Notices

which included revised valuation dates to match the date of the new closing on March 31, 2020.

Douglas denies the remaining allegations in Paragraph 40 of the Counterclaim.

         41.   Douglas admits the allegations in the first sentence and the first part of the second

sentence of Paragraph 41 of the Counterclaim, but denies everything after “materially less

than . . .”

         42.   Douglas admits the allegations in the first sentence and the first part of the second

sentence of Paragraph 42 of the Counterclaim, but denies everything after “materially less

than . . .”

         43.   Douglas admits the allegations in the first sentence and most of the first part of the

second sentence of Paragraph 43 of the Counterclaim, but denies everything after “materially less

than . . .” Douglas further denies that the Buyout Price was “without explanation.”

         44.   Douglas admits the allegation in Paragraph 44 that in the appraisals attached to the

amended Buyout Notices, the appraiser properly concluded that the Forced Sale Right is not

“economically relevant” for valuation purposes and did not consider the Investor Limited Partners’

positive capital accounts in the valuation of their Interests. Douglas denies that the allegations in

Paragraph 44 that the appraisals prepared by the appraiser included any “erroneous conclusions”

or should have included consideration of the Investor Limited Partners’ positive capital accounts.




                                                 7
        Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 8 of 13




       45.     Douglas denies that the Amended Buyout Notices included any “flawed

arguments.” Douglas further avers that the content of the Amended Buyout Notices and LPAs

speaks for itself. To the extent Paragraph 45 of the Counterclaim is inconsistent with, or otherwise

mischaracterizes, the Amended Buyout Notices and LPAs, Douglas denies the same.

       46.     Douglas admits the allegations in the first sentence of Paragraph 46 of the

Counterclaim. Douglas denies the allegation in the second sentence of Paragraph 46 of the

Counterclaim that the Amended Buyout Notices contained “baseless arguments.” Douglas further

avers that the content of the February 7, 2020 letters speaks for itself. To the extent Paragraph 46

of the Counterclaim is inconsistent with, or otherwise mischaracterizes, the content of the February

7, 2020 letters, Douglas denies the same.

       47.     Paragraph 47 of the Counterclaim states a legal conclusions to which no response

is required. To the extent a response is required, Douglas denies the allegations in Paragraph 47

of the Counterclaim.

       48.     Paragraph 48 of the Counterclaim states a legal conclusions to which no response

is required. To the extent a response is required, Douglas denies the allegations in Paragraph 48

of the Counterclaim.

       49.     Paragraph 49 of the Counterclaim states a legal conclusions to which no response

is required. To the extent a response is required, Douglas denies the allegations in Paragraph 49

of the Counterclaim. Douglas further responds that the content of the LPAs speaks for itself. To

the extent Paragraph 49 of the Counterclaim is inconsistent with, or otherwise mischaracterizes,

the LPAs, Douglas denies the same.

       50.     Douglas denies the allegations in Paragraph 50 of the Counterclaim.




                                                 8
        Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 9 of 13




       51.     Douglas is without sufficient knowledge or information to form a belief as to the

truth of Defendants’ allegations in Paragraph 51 of the Counterclaim, and therefore deny the same.

Douglas further responds that there was no expectation of a return of capital contributions at the

time the LPAs were entered.

       52.     Douglas is without sufficient knowledge or information to form a belief as to the

truth of Defendants’ allegations in Paragraph 52 of the Counterclaim, and therefore deny the same.

Douglas further responds that there was no expectation of a return of capital contributions at the

time the LPAs were entered.

       53.     Douglas is without sufficient knowledge or information to form a belief as to the

truth of Defendants’ allegations in Paragraph 53 of the Counterclaim, and therefore deny the same.

Douglas further responds that there was no expectation of a return of capital contributions at the

time the LPAs were entered.

       54.     Douglas is without sufficient knowledge or information to form a belief as to the

truth of Defendants’ allegations in Paragraph 54 of the Counterclaim, and therefore deny the same.

Douglas further responds that there was no expectation of a return of capital contributions at the

time the LPAs were entered.

       55.     Douglas denies the allegations in Paragraph 55 of the Counterclaim.

       56.     The content of the Document Schedule and the LPAs speaks for itself. To the extent

Paragraph 56 of the Counterclaim is inconsistent with, or otherwise mischaracterizes the

Document Schedule and the LPAs, Douglas denies the same.

       57.     Douglas is without sufficient knowledge or information to form a belief as to the

truth of Defendants’ allegations in Paragraph 57 of the Counterclaim, and therefore deny the same.




                                                9
          Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 10 of 13




          58.   The content of the Closing Certificates speaks for itself. To the extent Paragraph

58 of the Counterclaim is inconsistent with, or otherwise mischaracterizes the Closing Certificates,

Douglas denies the same.

          59.   The content of the Closing Certificates and Section 6.5(xxi) of the LPAs speaks for

itself.   To the extent Paragraph 59 of the Counterclaim is inconsistent with, or otherwise

mischaracterizes the Closing Certificates and Section 6.5(xxi) of the LPAs, Douglas denies the

same.

          60.   The content of the Document Schedule and the LPAs speaks for itself. To the extent

Paragraph 60 of the Counterclaim is inconsistent with, or otherwise mischaracterizes the

Document Schedule and the LPAs, Douglas denies the same.

          61.   Douglas admits the allegations in the first sentence of Paragraph 61 of the

Counterclaim.    The remaining allegations in Paragraph 61 of the Counterclaim state legal

conclusions to which no response is required. To the extent a response is required, Douglas denies

the remaining allegations in Paragraph 61 of the Counterclaim.

          62.   Douglas admits that on January 9, 2020 and February 7, 2020, Defendants sent

letters to Douglas. Douglas denies the remainder of the allegations in Paragraph 62 of the

Counterclaim.

                                            COUNT I
                              (Declaratory Relief – 28 U.S.C. §2201)

          63.   Douglas restates and realleges all responses provided in the preceding paragraphs

as though fully set forth herein.

          64.   Paragraph 64 of the Counterclaim, including subparts (a) through (h), state a

summary of the issues in controversy in this Action to which no response is required. Douglas

further avers that the content of the Complaint and Counterclaim speaks for itself. To the extent



                                                10
        Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 11 of 13




Paragraph 64, and the attendant subparts, of the Counterclaim are inconsistent with, or otherwise

mischaracterize, the disputed issues set forth in the Complaint and Counterclaim, Douglas denies

the same. Douglas further denies that Defendant is entitled to any of the relief it seeks.

       65.     Paragraph 65 of the Counterclaim state a legal conclusion to which no response is

required.

                                           COUNT II
                                       (Breach of Contract)

       66.     Douglas restates and realleges all responses provided in the preceding paragraphs

as though fully set forth herein.

       67.     Douglas admits the allegation in Paragraph 67 of the Counterclaim that on January

2, 2020, Defendants purported to exercise the Investor Limited Partners’ Forced Sale Rights after

Douglas had already exercised its Buyout Options. Douglas further responds that the content of

the January 2, 2020 letters speaks for itself. To the extent Paragraph 67 of the Counterclaim is

inconsistent with, or otherwise mischaracterizes the January 2, 2020 letters, Douglas denies the

same

       68.     The content of the January 9, 2020 letters speaks for itself. To the extent Paragraph

68 of the Counterclaim is inconsistent with, or otherwise mischaracterizes the January 9, 2020

letters, Douglas denies the same

       69.     The content of the January 29, 2020 letter speaks for itself. To the extent Paragraph

69 of the Counterclaim is inconsistent with, or otherwise mischaracterizes the January 29, 2020

letter, Douglas denies the same

       70.     Douglas admits the allegations in Paragraph 70 of the Counterclaim. Douglas

further responds that Defendants’ Forced Sale Rights were extinguished upon Douglas’s exercise




                                                 11
          Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 12 of 13




of its Buyout Options and thus Douglas had no duty to confirm that it “was attempting to find a

buyer for the Projects.”

          71.      Douglas admits the allegations in Paragraph 71 of the Counterclaim. Douglas

further responds that Defendants’ Forced Sale Rights were extinguished upon Douglas’s exercise

of its Buyout Options and thus Douglas had no duty to make “efforts to find a buyer for the Projects

much less use its best efforts to find a buyer.”

          72.      Douglas denies the allegations in Paragraph 72 of the Counterclaim.

          73.      Douglas denies the allegations in Paragraph 73 of the Counterclaim.

          74.      Douglas denies the allegations in Paragraph 74 of the Counterclaim.

          Douglas denies that Defendants are entitled to the relief they seek in their Prayer for Relief

in its entirety.

                                     AFFIRMATIVE DEFENSES

          1.       Defendants fail to state a claim upon which relief may be granted.

          2.       Defendants’ claims are barred because Defendants have not suffered any damages

and/or failed to mitigate its damages, if any.

          3.       Defendants’ claims are barred due to Defendants’ breach of contract.

          4.       Defendants’ claims are barred due to Defendants’ failure to satisfy conditions

precedent.

          5.       Defendants’ claims are barred by the doctrine of ratification.

          6.       Defendants’ claims are barred by the doctrine of waiver.

          7.       Defendants’ claims are barred by the doctrine of estoppel.

          8.       Defendants’ claims are barred by the doctrine of unclean hands.

          9.       Defendants are not entitled to an award of attorneys’ fees or costs incurred in this

matter.


                                                    12
         Case 1:20-cv-10875-DPW Document 18 Filed 09/30/20 Page 13 of 13




        10.    Defendants’ claims are barred because Douglas has at all times acted in good faith.

        Douglas reserves the right to amend its reply by way of adding additional affirmative

defenses, or by instituting thirds party actions as additional facts are obtained through future

investigation or discovery.

                                    PRAYER FOR RELIEF

        WHEREFORE, Douglas respectfully requests that the Court:

        1.     Dismiss Defendants’ Counterclaim in its entirety;

        2.     Enter a judgment in favor of Douglas and against Defendants; and

        3.     Award Douglas its costs, expenses, attorneys’ fees as may be recoverable under

law, and such further relief to which it may be entitled.



Dated: September 30, 2020                      Respectfully submitted,

                                               DOUGLAS COMPANY, LLC,

                                               By Its Attorneys,

                                               /s/ David A. Davenport
                                               David A. Davenport (pro hac vice)
                                               Sean M. Zaroogian (pro hac vice)
                                               WINTHROP & WEINSTINE, P.A.
                                               225 S. Sixth Street, Suite 3500
                                               Minneapolis, MN 55402
                                               (612) 604-6400

                                               -and-

                                               Andrea L. Martin (BBO 666117)
                                               BURNS & LEVINSON LLP
                                               125 Summer Street
                                               Boston, MA 02110-1624
                                               (617) 345-3000



20396961v2




                                                 13
